UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7058


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CREIGHTON BENJAMIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01128-RBH-1; 4:07-cv-70143-RBH)


Submitted:    November 5, 2009              Decided:   November 20, 2009


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Creighton Benjamin, Appellant Pro Se.   Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Creighton      Benjamin        seeks      to    appeal       the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.        The     order      is   not    appealable         unless       a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)         (2006).           A

prisoner       satisfies        this        standard      by     demonstrating               that

reasonable       jurists      would     find      that    any       assessment          of     the

constitutional         claims    by    the    district        court    is   debatable           or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Benjamin has

not     made    the    requisite       showing.          Accordingly,         we        deny    a

certificate       of    appealability         and      dismiss      the     appeal.             We

dispense       with    oral     argument       because        the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   DISMISSED




                                              2